Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-15-00617-CV

                   Toni COMBEST and Mountain Laurel Minerals, LLC,
                                    Appellants

                                              v.

                              MUSTANG MINERALS, LLC,
                                     Appellee

                From the 218th Judicial District Court, La Salle County, Texas
                             Trial Court No. 14-08-00144-CVL
                        Honorable Donna S. Rayes, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the appeal of Appellant Mountain
Laurel Minerals, LLC is DISMISSED, and the trial court’s judgment against Appellant Toni
Combest is AFFIRMED. Costs of appeal are taxed against Appellant Toni Combest.

       SIGNED August 3, 2016.


                                               _____________________________
                                               Karen Angelini, Justice